         Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 1 of 18




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

                            NOTICE OF MOTION


TO: Brian J. Zeiger, Esquire
    Levin & Zeiger, LLP
    1500 JFK Blvd, Suite 620
    Philadelphia, PA 19109

       You are hereby notified on this 25th day of May 2021, that the attached
Motion to Dismiss Plaintiff’s Complaint Pursuant to F.R.C.P. 12(b)(6) is
being filed with the Court. According to Local Rule 7.1.(c), if you wish to
oppose said Motion, you must serve a Brief in Opposition, together with such
Answer or other response, within fourteen (14) days after service of the
enclosed Motion. In the absence of a timely response, the Motion may be
treated as uncontested.

                                             Respectfully submitted:
                                             DiORIO & SERENI, LLP

Date: May 25, 2021                    BY: /s/ Robert M. DiOrio
                                          ROBERT M. DiORIO, ESQ.

                                             /s/ Matthew H. Fry
                                             MATTHEW H. FRY, ESQ.
                                             21 West Front Street
                                             P.O. Box 1789
                                             Media, PA 19063
         Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 2 of 18




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

                                     ORDER

      AND NOW, this             day of                          , 2021, after

consideration of Defendants’ Motion to Dismiss, and any response thereto, it is

hereby ORDERED and DECREED that the Motion is GRANTED and Defendants

The GEO Group, Inc. and Delaware County are hereby DISMISSED with

prejudice.



                                            BY THE COURT:



                                             PAUL S. DIAMOND,         J.
           Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 3 of 18




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

DEFENDANTS, THE GEO GROUP, INC. AND DELAWARE COUNTY’S
       MOTION TO DISMISS PLAINTIFF’S COMPLAINT

      Defendants Delaware County and The GEO Group, Inc., by and through

their attorneys Robert M. DiOrio and Matthew H. Fry, hereby submit this Motion

to Dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6) and in support thereof

avers as follows:

      1.      This action was commenced via a Complaint on April 30, 2021.

(Document 1).

      2.      Plaintiff, while incarcerated at the George W. Hill Correctional

Facility, claims an alleged altercation wherein she was assaulted by unidentified

corrections officers, who fractured Plaintiff’s hand when they attempted to remove

her handcuffs, and thereafter pepper sprayed her. (Document 1, ¶¶10-20).

      3.      Plaintiff further claims that she was not provided with any medical

care until six to eight weeks later. (Document 1, ¶25).
           Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 4 of 18




      4.      Lastly, Plaintiff claims a custom and/or policy of failing to respond to

complaints and grievances. (Document 1, ¶¶32-33).

      5.      Plaintiff’s Complaint alleges constitutional claims against all

defendants in Count 1, alleging excessive force and violation of Plaintiff’s due

process rights of access to court; Count II and V are claims against the Jane Doe

individual defendants; Count III alleges a constitutional violation of medical care

against all defendants, and Count IV alleges a claim under Monell against the

Moving Defendants GEO and Delaware County. (Document 1).

      6.      For reasons set forth in Defendants’ Memorandum of law, Plaintiff

has failed to state a claim for relief as to all the claims against the Moving

Defendants in the Complaint, since the Moving Defendants, who are not

individuals, cannot be liable for the claims of excessive force or deliberate

indifference to medical needs under the law. Furthermore, Plaintiff fails to state a

cause of action under Monell against the Moving Defendants.

      7.      Accordingly, Defendants respectfully seek relief in the form of

dismissal of the Complaint with prejudice.

      WHEREFORE, the Defendants respectfully request this Honorable Court
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 5 of 18




to grant their Motion to Dismiss and enter the attached form of Order.

                                            Respectfully submitted:

                                            DiORIO & SERENI, LLP

Date: May 25, 2021                   BY: /s/ Robert M. DiOrio
                                         ROBERT M. DiORIO, ESQ.


                                            /s/ Matthew H. Fry
                                            MATTHEW H. FRY, ESQ.
                                            21 West Front Street
                                            P.O. Box 1789
                                            Media, PA 19063
                                            (610) 565-5700 (telephone)
                                            (610) 891-0651 (facsimile)
          Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 6 of 18




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

DEFENDANTS, DELAWARE COUNTY AND THE GEO GROUP, INC.’S
         MEMORANDUM OF LAW IN SUPPORT OF
       MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendants Delaware County and GEO Group, Inc., by and through their

attorneys Robert M. DiOrio and Matthew H. Fry, hereby submit this Memorandum

of Law in support of Defendants’ Motion to Dismiss Plaintiff’s Complaint pursuant

to Rule 12(b)(6) and in support thereof aver the following.

   I.      FACTUAL BACKGROUND


        Plaintiff, while incarcerated at the George W. Hill Correctional Facility,

claims an alleged altercation wherein she was assaulted by unidentified corrections

officers, who fractured Plaintiff’s hand when they attempted to remove her

handcuffs, and thereafter pepper sprayed her. (Document 1, ¶¶10-20). Plaintiff

further claims that she was not provided with any medical care until six to eight




                                           1
           Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 7 of 18




weeks later. (Document 1, ¶25). Lastly, Plaintiff claims a custom and/or policy of

failing to respond to complaints and grievances. (Document 1, ¶¶32-33).

      Plaintiff’s Complaint alleges constitutional claims against all defendants in

Count I, alleging excessive force and violation of Plaintiff’s due process rights of

access to court; Count II and V are claims against the Jane Doe individual

defendants; Count III alleges a constitutional violation of medical care against all

defendants, and Count IV alleges a claim under Monell against the Moving

Defendants GEO and Delaware County. (Document 1).

II.   LEGAL STANDARDS
      A.      Motion to Dismiss Pursuant to FRCP 12(b)(6).

      Following the Supreme Court decisions in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007) and Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009),

pleadings standards in federal civil rights actions have shifted from simple

notice pleading to a more heightened from of pleading, requiring a plaintiff to

plead more than the possibility of relief to survive a Motion to Dismiss under

F.R.C.P. 12(b)(6). Fowler v. UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir.

2009). See, Phillips v. County of Allegheny, 515 F.3d 224, 230 (3d Cir. 2008).

      Therefore, following Twombly and Iqbal, when presented with a motion

to dismiss for failure to state a claim, district courts should conduct a two-part

analysis. First, the factual and legal elements of a claim should be


                                           2
            Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 8 of 18




separated. The court must accept all of the complaint’s well-pleaded facts

as true but may disregard legal conclusions. Iqbal, at 1950. Second, a

district court must determine whether the facts alleged in the complaint are

sufficient to show that the plaintiff has a “plausible claim for relief.” Id. In

other words, a complaint must do more than allege an entitlement to relief. A

complaint has to “show” such an entitlement with facts. Id. See, Phillips, 515

F.3d at 234-35. As the Supreme Court instructed, “[w]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged-but it has not ‘show[n]’-‘that the

pleader is entitled to relief.’” Iqbal, at 1950.




III.   LEGAL ARGUMENT
       A.      Plaintiff Has Not Stated A Viable Claim Against The Defendants
               For Claims Directed At Individual Parties.


       Plaintiff has failed to state a cause of action against the Moving Defendants

in Counts I and III in the Complaint because they cannot be liable for the acts of

yet unnamed individual Defendants for excessive force or deliberate indifference

to medical needs.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must meet two threshold

requirements. He must allege: 1) that the alleged misconduct was committed by a

                                            3
         Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 9 of 18




person acting under color of state law; and 2) that as a result, he was deprived of

rights, privileges, or immunities secured by the Constitution or laws of the United

States. West v. Atkins, 487 U.S. 42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988); Parratt

v. Taylor, 451 U.S. 527, 535, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled in

part on other grounds, Daniels v. Williams, 474 U.S. 327, 330-331, 106 S.Ct. 662,

88 L.Ed.2d 662 (1986).

      To establish personal liability against a defendant in a § 1983 action, that

defendant must have personal involvement in the alleged wrongs; liability cannot

be predicated solely on the operation of respondeat superior. Rizzo v. Goode, 423

U.S. 362, 96 S.Ct. 598, 46 L.Ed.2d 561 (1976). Accordingly, individual liability

can be imposed under § 1983 only if the state actor played an “affirmative part” in

the alleged misconduct. Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1988);

Chinchello v. Fenton, 805 F.2d 126, 133 (3d Cir.1986). Personal involvement by a

defendant can be shown by alleging either personal direction or actual knowledge

and acquiescence in a subordinate's actions. Rode, 845 F.2d at 1207. Allegations of

participation or actual knowledge and acquiescence, however, must be made with

appropriate particularity. Id. See also Evancho v. Fisher, 423 F.3d 347, 353 (3d

Cir.2005).

      Under the case law cited above, Plaintiff has failed to specifically identify

the individuals who were involved in the alleged wrongs, and cannot allege that


                                          4
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 10 of 18




Answering Defendants, who are not individuals, can be liable for this conduct.

Entities such as Answering Defendants cannot be liable as these alleged acts were

conducted by unknown individuals, and there is no such liability for corporations

or municipal entities because there is no respondeat superior liability for such

claims. Therefore, Answering Defendants cannot be liable for any claims in

Counts I and III of Plaintiff’s complaint and should be dismissed from those claims

with prejudice.



      B.     Plaintiff’s Complaint Against The GEO Group, Inc. and
             Delaware County In Count IV Is Deficient And Should Be
             Dismissed.____________________________________________

             1.     General Law Pertaining To Section 1983 Claims Against
                    Municipalities, Government Entities Or Their Private
                    Contractors.

      As a general matter, in order to properly state a claim against a municipality or

its private contractor under Section 1983 (in this case, Delaware County and The

GEO Group, Inc.), a plaintiff is required to allege the civil rights violation

occurred as a result of a policy or custom. Monell v. New York Dep’t of Social

Services, 436 U.S. 658 (1978). Under Monell, a city, municipality, or private

entity that is a state actor “may not be held vicariously liable under section 1983

for the actions of its agents” since “[t]here is no respondeat superior theory of

municipal liability.” Sanford v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006) (citing


                                            5
         Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 11 of 18




Monell, 436 U.S. 658 at 691 (1978)). Rather, a municipality or private entity that

is a state actor may be held liable “only if its policy or custom is the ‘moving

force’ behind the constitutional violation.” Sanford, 456 F.3d at 314. The

existence of a policy or custom can be established: (1) by showing that a “decision

maker possessing final authority to establish municipal policy with respect to the

action issued an official statement of policy,” Jimenez v. All AM Rathskellar,

503 F.3d 247, 250 (3d Cir. 2007) (quoting, Pembaur v. City of Cincinnati, 475

U.S. 469, 481 (1986)); or (2) by demonstrating that a “custom” exists when,

though not authorized by the law, the practices of state officials [are] so permanent

and well settled that they operate as law.” Id. (quoting Monell, 436 U.S. at 690).

      Once a policy or custom is identified, a plaintiff must establish that the

municipality maintained a policy or custom with “deliberate indifference” to the

constitutional deprivations that the policy or custom caused. City of Canton v.

Harris, 489 U.S. 378, 389 (1989); see also, Beck v. City of Pittsburgh, 89 F.3d 966,

972 (3d Cir. 1996) (stating that the “deliberate indifference” standard, though

originally created in the context of a failure to train claim, has been applied to other

claims of municipal liability based on policy or custom). With respect to deliberate

indifference, “something more culpable [must be shown] than a negligent failure to

recognize a high risk of harm to plaintiffs.” Black by Black v. Indiana Area

School District, 985 F.2d 707, 712-13 (3d Cir. 1993) (quoting Colburn v. Upper


                                            6
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 12 of 18




Darby, 946 F.2d 1017, 1025 (3d Cir. 1991)). A plaintiff must establish that the

deliberate indifference to which he was subjected came about as a result of the

policy. See, Monell 436 U.S. at 690-91.

                        ( i ).    Failure to train

      A municipality can be held liable on the basis of failure to train when "that

failure amounts to 'deliberate indifference . . . [of the constitutional] rights of

persons. . . .'" Ball v. Bower, 2011 U.S. Dist. LEXIS 150548 (October 13, 2011),

citing, Woloszyn v. County of Lawrence, 396 F.3d 314, 324 (3d Cir. 2005)

(citations omitted). There must also be a causal nexus, in that the "'identified

deficiency in [the] training program must be closely related to the ultimate

[constitutional] injury.'" Id. at 325 (citations omitted). Therefore, analysis of a

claim under Monell requires separate analysis of two distinct issues: "(1) whether

plaintiff's harm was caused by a constitutional violation, and (2) if so whether

the [municipality] is responsible for that violation." Collins v. City of Harker

Heights, Texas, 503 U.S. 115, 120, 112 S. Ct. 1061, 117 L. Ed. 2d 261 (1992).

      An institutional defendant may also be liable for constitutional

violations resulting from inadequate training or supervision of its employees if

the failure to train amounts to a custom of the municipality. However, failure to

train claims also must meet precise and demanding legal criteria. Such a failure

must "amount to deliberate indifference to the constitutional rights of persons


                                           7
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 13 of 18




with whom the [police] come in contact." Ball, supra. See also Colburn v.

Upper Darby Twp. 946 F.2d 1017, 1028 (1991) (citing City of Canton v.

Harris, 489 U.S. 378, 388, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989)).

      Proving agency liability on a theory of deliberate indifference is an

especially difficult showing for a plaintiff to satisfy where the plaintiff has alleged

that insufficient training or supervision has caused constitutional violations. Id.

(emphasis added), citing, Reitz v. County of Bucks, 125 F.3d 139, 145 (3d Cir.

1997). Such a showing requires that "(1) . . . lawmakers know that employees will

confront a similar situation; (2) the situation involves a difficult choice or a history

of employees mishandling; and (3) the wrong choice by an employee will

frequently cause deprivation of constitutional rights." Id. citing, Carter v. City of

Phila., 181 F.3d 339, 357 (3d Cir. 1999). Moreover, the plaintiff proceeding on

such a theory must establish that the agency's "deliberate conduct . . . was the

'moving force' behind the injury alleged." Reitz, 125 F.3d at 145 (quoting Brown,

520 U.S. at 404). Therefore, the need for training, supervision, or other corrective

action to avoid imminent deprivations of a constitutional right "must be so

apparent that any reasonable policymaker or supervisor would have taken

appropriate preventive measures." Horton v. City of Harrisburg, No. 06 2338, 2009

U.S. Dist. LEXIS 63428, *13 (M.D. Pa. July 23, 2009) (quoting Strauss v.




                                           8
         Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 14 of 18




Walsh, No. Civ. A. 01 3625, 2002 U.S. Dist. LEXIS 24717, 2002 WL 32341791,

at *3 (E.D. Pa. Dec. 17, 2002)).

       The Supreme Court has reaffirmed these guiding principles which define

institutional civil rights liability based upon a failure to train or oversee law

enforcement officers. In Connick v. Thompson, 131 S.Ct. 1350, 1359, 179 L. Ed.

2d 417 (2011), the Court described the parameters of agency liability in the

following terms:

       A municipality's culpability for a deprivation of rights is at its most
       tenuous (emphasis added) where a claim turns on a failure to train.
       Oklahoma City v. Tuttle, 471 U.S. 808, 822 823, 105 S. Ct. 2427, 85 L. Ed.
       2d 791 (1985) (plurality opinion) ("[A] 'policy' of 'inadequate training'" is
       "far more nebulous, and a good deal further removed from the
       constitutional violation, than was the policy in Monell "). To satisfy the
       statute, a municipality's failure to train its employees in a relevant respect
       must amount to "deliberate indifference to the rights of persons with whom
       the [untrained employees] come into contact." . . . . Only then "can such a
       shortcoming be properly thought of as a city 'policy or custom' that is
       actionable under Section 1983. . . . "'[D]eliberate indifference' is a stringent
       standard of fault, requiring proof that a municipal actor disregarded a
       known or obvious consequence of his action." . . . . Thus, when city
       policymakers are on actual or constructive notice that a particular omission
       in their training program causes city employees to violate citizens'
       constitutional rights, the city may be deemed deliberately indifferent if the
       policymakers choose to retain that program.


Id. (some citations omitted).




                                             9
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 15 of 18




                           (ii).   Plaintiff’s Allegations Of Policies And/Or
                                   Customs And Failure To Train
      Plaintiff appears to generally claim that Answering Defendants had a policy

or custom of not answering complaints and grievances. (Document 1, ¶¶32-33).

With regard to training, it appears that Plaintiff is alleging a failure of the

Answering Defendants to train staff to answer complaints and grievances.

(Document 1, ¶¶32-33, 60).

      These conclusory allegations without factual support are insufficient to plead

a proper Monell claim. To make out a plausible claim against The GEO Group, Inc.

and Delaware County under §1983 for a violation of the Eighth Amendment,

plaintiff must allege “(1) what the relevant policies are,” (2) the basis plaintiff has

for thinking those policies impacted his medical treatment, and (3) the specific

treatment plaintiff was “denied as a result of these policies.” Winslow v. Prison

Health Servs., 406 F. App’x 671, 674 (3d Cir. 2011). The Plaintiff’s Complaint

fails as to pleading each of these elements.

      First and foremost, Plaintiff’s alleged unconstitutional policy and custom is,

in fact, not a constitutional violation. Failure to answer complaints and grievances

has long been held as not to be a constitutional violation. See Dickens v. Taylor,

464 F.Supp.2d 341 (D. Delaware 2006) (Although prisoners have a constitutional

right to seek redress of grievances as part of their right of access to courts, this



                                           10
         Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 16 of 18




right is not compromised by the failure of prison officials to address these

grievances.)

      Moreover, Plaintiff has alleged absolutely no facts to demonstrate any of the

alleged customs or policies of The Answering Defendants to support her claims in

the Complaint. To the contrary, she merely has alleged that she was treated

unconstitutionally. Plaintiff has not pleaded any other example(s) of past

analogous conduct of Defendants The GEO Group, Inc. and Delaware County

that match Plaintiff’s own pleaded circumstances. The Supreme Court has made

it clear that a single incident of an unconstitutional activity is insufficient to

impose liability under Monell. City of Oklahoma City v. Tuttle, 105 S.Ct. 2427,

85 L.Ed.2d 791, 53 USLW 4639 (1985). Accord Pahle v. Colebrookdale, Tp. 227

F.Supp.2d 361 (E.D.Pa. 2002)(proving one incident of misconduct, however

severe, cannot in and of itself engender municipal liability under Sec. 1983).

Plaintiff’s general allegations of previous lawsuits, without any reference to the

claims made or any ruling which found similar claims of unconstitutionality to be

valid, is further proof that Plaintiff’s claims are insufficient.

      Plaintiff has failed to demonstrate facts, which if proven would establish

that insufficient training, supervision, or medical care caused her alleged

constitutional deprivation. This is merely another attempt to bring this claim

within the ambit of Section 1983 when, at most, Plaintiff is essentially making a


                                            11
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 17 of 18




claim for vicarious liability, which is, by its nature, impermissible under Section

1983. Plaintiff should not be permitted to advance a Monell claim in the absence

of detailed factual allegations of the existence of a policy and/or custom of

deliberate indifference. Therefore, Defendants CEC and Delaware County should

be dismissed from Count IV of the Complaint.

      Therefore, Plaintiff’s claims against Defendants The GEO Group, Inc. and

Delaware County fail to state a claim and should be dismissed in its entirety with

prejudice.

IV.   CONCLUSION

      Accordingly, for the reasons stated above, Answering Defendants The GEO

Group, Inc. and Delaware County respectfully request that this Honorable Court

grant the within Motion and enter an Order in the form attached.


                                               Respectfully submitted:

                                               DiORIO & SERENI, LLP

Date: May 25, 2021                      BY: /s/ Robert M. DiOrio
                                            ROBERT M. DiORIO, ESQ.

                                               /s/ Matthew H. Fry
                                               MATTHEW H. FRY, ESQ.
                                               21 West Front Street
                                               P.O. Box 1789
                                               Media, PA 19063
                                               (610) 565-5700 (telephone)
                                               (610) 891-0651 (facsimile)


                                          12
        Case 2:21-cv-02003-PD Document 7 Filed 05/25/21 Page 18 of 18




        IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________________________________

CHRISTINA GRINEVICH                      :
                                         :
                                         :    NO.: 21-2003
     v.                                  :
                                         :    JURY TRIAL
                                         :    DEMANDED
DELAWARE COUNTY, ET. AL.                 :
__________________________________________________________________

                         CERTIFICATE OF SERVICE

       We, Robert M. DiOrio and Matthew H. Fry, attorneys for Defendants, hereby
certify that a true and correct copy of the foregoing Motion to Dismiss Plaintiff’s
Complaint was filed electronically via the Court’s ECF system on the date below
and is available for viewing and download by all counsel of record.

                                             Respectfully submitted:

                                             DiORIO & SERENI, LLP

Date: May 25, 2021                    BY: /s/ Robert M. DiOrio
                                          ROBERT M. DiORIO, ESQ.

                                             /s/ Matthew H. Fry
                                             MATTHEW H. FRY, ESQ.
                                             21 West Front Street
                                             P.O. Box 1789
                                             Media, PA 19063
                                             (610) 565-5700 (telephone)
                                             (610) 891-0651 (facsimile)




                                        13
